DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Montgomery et al. US 5,661,136 (Montgomery).
Montgomery is directed to certain 2'-fluoro, 2-substituted purine nucleosides which are toxic to cancerous cell lines (Abstract). Montgomery teaches nucleoside compounds, and pharmaceutically acceptable salts thereof, represented by the general formula:

    PNG
    media_image1.png
    279
    191
    media_image1.png
    Greyscale

in which R, which may be the same or different, is a hydrogen or acyl protecting group such as an alkanoyl protecting or blocking group such as benzoyl, and wherein Z is a halogen of the group F, Cl, and Br (column 2, line 65 to column 3, line 22). Montgomery explicitly teaches 2'-deoxy-2'-fluoro--2-fluoro-D-adenosine (e.g., compound 3g). See column 4, line 29; Example V, column 6.
Montgomery explicitly teaches 2'-deoxy-2'-fluoro--2-fluoro-D-adenosine and its use as a therapeutic agent. Montgomery teaches all of the instantly claimed elements. 
Regarding the phrase(s) “an anti-hepatis B virus agent” and “a prophylactic or therapeutic agent for a hepatitis B virus-related disease”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Montgomery explicitly teaches 2'-deoxy-2'-fluoro--2-fluoro-D-adenosine (e.g., compound 3g). Montgomery further teaches its use a therapeutic agent (e.g., an antineoplastic agent). Montgomery is silent on its (e.g., compound 3g) use as an anti-HBV agent; however, products of identical chemical composition cannot have mutually exclusive properties.  2'-Deoxy-2'-fluoro--2-fluoro-D-adenosine and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Thus, claims 1-3 are anticipated.

Conclusion
Claims 1-3 are pending. Claims 1-3 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/